Case 20-10447-amc       Doc 39   Filed 11/25/20 Entered 11/25/20 14:27:33           Desc Main
                                 Document Page 1 of 1



                        UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   IN RE:                                      :
                                               :
            Janice Y. Thomas                   :      Case No.: 20-10447-amc
                                               :
            Debtor(s)                          :      Chapter 13




       ORDER GRANTING DEBTOR’S MOTION TO MODIFY PLAN AFTER
                         CONFIRMATION



          AND NOW, this ______ day of                                       , 2020 upon
   consideration of the Motion to Modify the Chapter 13 Plan after Confirmation it is hereby
   ORDERED and DECREED that the Chapter 13 Plan may be modified in accordance
   with the Debtor’s Motion;




        XXXXXXXXXXXXXXXXXXXXX
         FURTHER ORDERED:


   Date: November 25, 2020
                                                      ________________________
                                                      Ashely M. Chan
                                                      U.S. Bankruptcy Judge
